t c memo united_states tax_court christie be cuddeback and lucille m cuddeback memorial fund petitioner v commissioner of internal revenue respondent docket no 5453-01xx filed date david k hayes for petitioner robin w denick for respondent memorandum opinion whalen judge this is an action for declaratory_judgment pursuant to sec_7428 a b involving respondent's determination with respect to the initial classification of petitioner as a private_foundation as defined by sec_509 unless stated otherwise all section references are to the internal_revenue_code as in - - effect at the time of respondent's determination the issue for decision is whether respondent correctly determined that petitioner is a private_foundation as defined by sec_509 rather than a supporting_organization within the meaning of sec_509 the narrow issue presented by this case is whether respondent correctly determined that petitioner does not meet the integral part test prescribed by sec_1 a - i income_tax regs the parties submitted this case for decision without trial in accordance with rule see rule b in this opinion all rule references are to the tax_court rules_of_practice and procedure the stipulation of facts and the accompanying exhibits filed by the parties are hereby incorporated in this opinion on the basis of the record we find that petitioner exhausted the administrative remedies available to it within the internal_revenue_service and that the juris-- dictional requirements to maintain this action enumerated by rule c are satisfied at the time the petition was filed on its behalf petitioner's address was in baltimore maryland background petitioner is a testamentary_trust which was created under the last will and testament of lucille m cuddeback referred to herein as the will as amended by the second codicil to last will and testament of lucille m cuddeback executed on date referred to herein as the second codicil in this opinion we sometimes refer to ms cuddeback as the testator item two g of the testator's will as amended by the second codicil directs that one-half of the residue of the testator's estate is to be transferred in trust with the intention that the trust qualify as a charitable_remainder_unitrust under sec_664 as amended by the second codicil the will directs that percent of the net fair_market_value of the principal of the trust is to be paid in monthly installments to ms cuddeback's niece ms vivian b nelson during her life thereafter the trust's net_income is to be paid to three charities and the trust is to be known as the christie e cuddeback and lucille m cuddeback memorial fund referred to either as petitioner or the cuddeback fund the three recipients of the net_income of the trust following ms nelson's death are bedford presbyterian church new york new york bedford parklane baptist - church baltimore maryland parklane and keswick multi- care center formerly known as the keswick home for the incurables of baltimore city baltimore maryland keswick hach of these recipients is a charitable_organization described in sec_501 and is classified as other than a private_foundation under sec_509 and b a or such organizations are sometimes referred to as publicly supported organizations see sec_1 a --4 a income_tax regs under the terms of the second codicil bedford and parklane are each to receive percent of the cuddeback fund's net_income and keswick is to receive percent of petitioner's net_income at annual or more frequent intervals keswick's primary program or activity is providing in-house full-time nursing home care domiciliary care keswick also provides daycare to individuals through its adult day services center or program in conjunction with this daycare program keswick offers grants to some participants who could not otherwise afford to pay the full amount that keswick charges for itss services with respect to keswick the second codicil provides in pertinent part as follows --- - the remaining net_income shall be paid in annual or more frequent installments to the keswick home for incurable's of baltimore city to be used by it to cover not more than one-half of the cost of such elderly persons enrolled in the day care program operated by keswick who do not have financial means to pay all costs thereof if for any reason keswick should cease to operate its day care program or should there be insufficient individuals enrolled therein needing financial assistance to utilize all trust income then it is my wish that the remaining income or all income as the case may be from this fund be used to subsidize a portion of the costs of worthy elderly persons who may benefit from the domiciliary care program operated at keswick again this subsidy should be offered to persons who do not have sufficient financial means to pay all of the costs thereof said home may establish through a committee appointed by the director with the approval of its board_of trustees rules and regulations to determine who and to what extent deserving persons shall receive benefits of the income from time to time available the trustees shall have no responsibility for the application of the income and payment of the net_income to said home as above provided shall exonerate said trustees from all liability ms cuddeback the testator died on date and ms nelson died on date for the year petitioner filed a form_1041 u s income_tax return for estates and trusts with the internal_revenue_service center philadelphia pennsylvania for each of the years through petitioner filed a form_990-pf return of private_foundation or sec_4947 nonexempt_charitable_trust treated as a private_foundation with the internal_revenue_service center in ogden utah on or about date petitioner filed a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code with the internal_revenue_service at baltimore maryland in its form_1023 petitioner asked that it be recognized as a sec_509 supporting_organization it listed keswick parklane and bedford as the supported organizations the form_1023 states that keswick receive sec_80 percent of petitioner's income or approximately dollar_figure per year and that parklane and bedford each receive percent of petitioner's income or approximately dollar_figure per year along with its form_1023 petitioner submitted a letter from keswick's chief financial officer which describes petitioner's participation in keswick's activities for according to the letter there were participants served in the adult day services center in of whom were recipients of cuddeback funds the letter states that keswick offers grants to needing sic participants in keswick's adult day services center that defray or percent of the full charge of the program for the participant the letter further explains that the first percent of the grant is covered by keswick and the remaining to percent comes from funds provided by petitioner participants received a 40-percent grant and received a 50-percent grant during received funds from petitioner totaling dollar_figure for a total of participants who petitioner later supplemented its form_1023 upon respondent's request for certain additional information set out below is the statement of revenue and expenses that petitioner submitted as part of its form_1023 as supplemented statement of revenue and expenses gross_investment_income other income partnerships total gain_or_loss from sale of capital assets total revenue contributions gifts grants similar amounts paid keswick bedford parklane compensation of officers directors trustees other expenses accounting publications bank charges total expenses excess of revenue over expense sec_1 total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -q- -0- -q- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -o- big_number big_number big_number big_number big_number big_number big_number big_number --- - the balance_sheet submitted as part of petitioner's form_1023 is set out below balance_sheet assets cash dollar_figure bonds and notes receivable big_number corporate stocks big_number other investments big_number total assets big_number liabilities total liabilities -0o- fund balances or net assets total fund balances or net assets big_number sic total liabilities and fund balances or net assets big_number by letter dated date respondent recognized petitioner as an organization described in sec_501 but issued a proposed adverse_ruling as to petitioner's private_foundation classification in pertinent part the adverse_ruling states as follows information submitted states the support provided by the organization revealed that in the organization distributed percent sic of it's sic income to kerswick sic and percent sic each to bedford park presbyterian church and parklane baptist church you submitted a letter dated date from keswick in which it states that the grant is of a significant benefit to its budget however the amount of the grant in comparison to the overall annual income of each recipient organization far exceeds the gross_income and net_investment_income of the trust thus we find that the support provided by the trust is not sufficient to ensure the attentiveness of the charities to the operations of the organi- --- - zation thereby failing the integral part test set forth in the regulations consequently your organization does not qualify as a supporting_organization within the meaning of sec_509 of the code petitioner's attorneys filed a letter with respondent's office of appeals appealing the proposed adverse_ruling in the letter they state that petitioner's support is earmarked by the controlling document to provide grants associated with keswick's adult day care program that petitioner provides up to percent of the grant money provided to percent of all grant recipients that the keswick day care program is a substantial program providing day care for adults within the baltimore metropolitan area and without the funds provided by the cuddeback memorial fund the grant program would be severely curtailed and a significant number of individuals would be unable to receive financial assistance in connection with the adult day care program the letter further states that under sec_1 a - 1i b income_tax regs in determining the attentiveness of the beneficiary organization the total support for the day care grant program is substituted for the total support of the beneficiary organization on that basis petitioner's attorneys state the attentiveness -- - test is clearly met and the adverse determination should be reversed petitioner's attorneys submitted a second letter from keswick dated date this letter states that in there were participants who were served in the adult day services center of whom or percent received cuddeback funds because they were persons who could not afford to pay the full dollar_figure per day charge for our e keswick's service the letter also states that grants totaling dollar_figure were provided to keswick participants from the cuddeback funds during and it furnishes the following information on how the funds from petitioner were applied keswick offers grants to eligible participants in the amount of and of the program's full charge the first of each grant is covered by keswick the remaining comes from cuddeback funds thus supplementing our existing grant program during participants received a grant received grants received and received during an appeals_conference on the matter respondent's representatives asked petitioner's attorneys to submit the budget for keswick's adult day care services for the past three years and also what effect it would have on that program if the cuddeback funds were no longer available in response petitioner filed a supplement to its appeal that included a third letter from keswick dated date this letter provides the following current financial information that is labeled fy budget and fy actual projected fy fy budget actual projected gross revenue dollar_figure dollar_figure direct program cost sec_865 sec_682 big_number indirect_costs big_number excess of cost over revenue big_number less charity care big_number big_number net_loss big_number the letter does not explain the above financial information except that it notes that the charity care includes the funding received from the cuddeback trust the letter also states that without the cuddeback trust fund many of these seniors would be placed in a nursing home prematurely or left at home alone during the day where they could be at risk of injury missing meals and or medications and generally feeling confused and lost in addition cuddeback funds have been used to assist veterans whose benefits for medical day care have been exhausted they have assisted families in obtaining services guickly until other funding sources could be obtained and the funds have been used as a supplement to other funding sources when those funds were not adequate in conclusion without these funds there would be a significant reduction in the number of seniors served at keswick adult day and this reduction would affect the overall quality of services that are currently being provided in due course respondent determined ina final adverse_ruling that petitioner failed to qualify as a nonprivate foundation under sec_509 according to the final adverse determination_letter the determination is based upon the fact that you have failed to establish that you meet the requirements for exemption under sec_509 of the internal_revenue_code in response petitioner timely filed the instant petition for declaratory_judgment with the court discussion the issue for decision in this case is whether petitioner is an organization described by sec_509 a so-called supporting_organization one type of sec_501 organization that is excepted from treatment as a private_foundation see sec_509 in order to qualify as a supporting_organization an entity must satisfy the three requirements set forth in sec_509 sec_509 provides in pertinent part as follows sec_509 private_foundation defined a general_rule --for purposes of this title the term private_foundation means a domestic or foreign organization described in sec_501 other than-- an organization which-- a is organized and at all times thereafter is operated exclusively for the benefit of to perform the func-- tions of or to carry out the purposes of one or more specified organizations described in paragraph or b is operated supervised or controlled by or in connection with one or more organizations described in paragraph or and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in paragraph or xk kek the above provision was designed to insure that a supported_organization has the ability and motivation to properly oversee the activities of the supporting_organization 86_tc_53 respondent's determination is based upon petitioner's failure as to each of the three recipients of cuddeback funds to meet subparagraph b of sec_509 which describes the nature and quality of the relationship that must exist between the supporting_organization and the supported_organization see generally 603_f2d_1274 7th cir affg 70_tc_182 cockerline meml fund v commissioner supra pincite callahan scholarship fund v commissioner 73_tc_626 roe found charitable_trust v commissioner tcmemo_1989_566 in order to satisfy sec_509 b the organization must be one which is operated supervised or controlled by supervised or controlled in connection with or operated in connection with one or more publicly supported beneficiary organizations see sec_1 a --4 f income_tax regs according to sec_1_509_a_-4 f income_tax regs any relationship described in sec_509 b must ensure that the supporting_organization will be respon- sive to the needs or demands of one or more publicly supported organizations and the supporting_organization will con- stitute an integral part of or maintain a significant involvement in the operations of one or more publicly supported organizations petitioner argues that it satisfies the third rela- tionship described by sec_509 b the operated in connection with relationship as to keswick see generally sec_1_509_a_-4 1i income_tax regs under this relationship it is not necessary for one organization to control the other or for a third party to control both but it is necessary for there to be a sufficient connection between the two organizations because this is the least intimate of the three types of relationship the regulation imposes a stringent two-part test that must be met in order -- - to qualify see quarrie charitable fund v commissioner supra pincite n roe found charitable_trust v commissioner supra specifically sec_1_509_a_-4 income_tax regs provides the following guidance on how to gualify as an operated in connection with organization meaning of operated in connection with -- general_rule except as provided in subdivisions and of this subpara- graph and subparagraph of this paragraph a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if it meets the responsiveness test which is defined in subparagraph of this paragraph and the integral part test which is defined in subparagraph of this paragraph thus in order to qualify as a supporting_organization under the operated in connection with relationship petitioner must satisfy both the responsiveness test and the integral part test prescribed by the regulations the responsiveness test prescribed by sec_1_509_a_-4 income_tax regs is designed to ensure that the publicly_supported_organization has the ability to influence the activities of the supporting_organization or has the power to compel an accounting from the supporting_organization see cockerline meml fund v commissioner supra pincite roe found charitable_trust v commissioner supra sec_1 a - income_tax regs describes this test in part as follows -- - responsiveness test for purposes of this paragraph a supporting_organization will be considered to meet the responsiveness test if the organization is responsive to the needs or demands of the publicly supported organizations within the meaning of this subparagraph in order to meet this test either subdivision or subdivision of this subparagraph must be satisfied a the supporting_organization is a charitable_trust under state law b hach specified publicly_supported_organization is a named beneficiary under such charitable trust's governing instrument and c the beneficiary organization has the power to enforce the trust and compel an accounting under state law in this case petitioner is a charitable_trust under the law of the state of maryland keswick the publicly_supported_organization is a named beneficiary under the second codicil and it has the power to enforce the trust and compel an accounting under the law of the state of maryland see md code ann est trusts sec thus petitioner meets sec_1 a - 1i income_tax regs and accordingly meets the responsiveness test as to keswick see generally callahan scholarship fund v commissioner supra pincite- respondent does not contend otherwise the integral part test prescribed by sec_1_509_a_-4 income_tax regs is designed to ensure that the supporting_organization maintains a significant involvement in the operations of one or more publicly supported organizations and that such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides see sec_1_509_a_-4 income_tax regs in effect the integral part test ensures that the supported_organization will have the motivation to be attentive to the activities of the supporting_organization see callahan scholarship fund v commissioner t c pincite there are two alternate ways to satisfy the integral part test sec_1_509_a_-4 income_tax regs describes the first method as follows the activities engaged in for or on behalf of the publicly supported organizations are activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves thus under this first method the supporting_organization must actually engage in activities for or on behalf of the publicly_supported_organization petitioner does not engage in any activities on behalf of keswick other than distributing funds to keswick and thus does not claim to satisfy the first method of complying with the integral part test as described by sec_1_509_a_-4 income_tax regs -- - the second method of satisfying the integral part test is described by sec_1_509_a_-4 income_tax regs as follows a the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organ- izations is sufficient to insure the attentive- ness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in b of this subdivision the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as to insure such attentiveness in applying the preceding sentence if such supporting_organization makes payments to or for_the_use_of a particular department or school of a university hospital or church the total support of the department or school shall be substituted for the total support of the beneficiary organization ob even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization's total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this subdivision if it can be demonstrated that in order to avoid the interruption of the carrying on of a particular function or activity the beneficiary organiza- tion will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the support-- ing organization or the beneficiary organization earmarks the support received from the support- ing organization for a particular program or activity even if such program or activity is not the beneficiary organization's primary program or activity so long as such program or activity is a substantial one thus the supporting_organization must satisfy three criteria or prongs first the supporting_organization must make payments of substantially_all its income to or for_the_use_of one or more publicly supported organiza- tions see sec_1_509_a_-4 a income_tax regs we refer to this as the substantially_all prong second the amount of support received by one or more publicly supported organizations must be sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization id we refer to this as the attentiveness prong third a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness prong with respect to the supporting_organization id we refer to this as the substantial amount prong in applying the attentiveness prong of the integral part test the regulations state that the amount of support received by the publicly_supported_organization must represent a sufficient part of the total support received by the publicly_supported_organization id in making this determination if the supporting_organization makes payments to a particular department or school of a university hospital or church the regulations provide - - that the amount of support received by the publicly_supported_organization must represent a sufficient part of the total support of the department or school rather than the total support of the entire organization id furthermore the regulations provide that even if the amount of support received by the publicly_supported_organization does not represent a sufficient part of the organization's total support the support received by the publicly_supported_organization nevertheless may be sufficient sec_1 a --4 6b income_tax regs according to the regulations this may be true if it can be demonstrated that the beneficiary organiza-- tion will be attentive to the supporting_organization in order to avoid the interruption of the carrying on of a particular function or activity such as where the payments are earmarked for a particular program or activity which may not be the primary program or activity of the beneficiary organization but is a substantial one id finally the regulations provide that all pertinent factors will be considered in determining whether the attentiveness prong is satisfied that is whether the amount of support received by a publicly_supported_organization is sufficient to ensure the attentiveness of that organization to the operations of the supporting_organization see sec_1 a --4 d income_tax regs the pertinent factors enumerated by the --- - regulations are the length and nature of the relationship between the beneficiary and supporting_organization the purpose to which the funds are put the amount of the support as a percentage of the total support of the publicly_supported_organization and evidence of actual attentiveness by the beneficiary organization id petitioner's position is that it satisfies the integral part test prescribed by sec_1 a - i income_tax regs and therefore should be considered as being operated in connection with keswick for purposes of determining whether it is a supporting_organization under sec_509 b in applying the integral part test petitioner argues that its support to keswick is earmarked for a particular program or activity that being the application of the trust funds for the purpose of making the day care program of the supported_organization available to those qualified individuals unable to pay the full cost of the day care tuition according to petitioner keswick's letters show that fifty percent of all grants coming from the grant program came from the funds distributed to keswick by the trust l e petitioner petitioner argues fifty percent of all funds utilized by the grant program constitutes a sufficient part to insure attentiveness to reduce by one half the number of recipients of grants would severely impair the existing grant program and cause a discontinuance -- - of service to at least one half of needy grant recipients the ultimate beneficiaries served thus petitioner bases its argument that keswick will be sufficiently attentive to petitioner's operations in order to prevent an interruption in the grant program on the fact that it contribute sec_50 percent of the discount offered by keswick to certain participants in the daycare program and on the supposition that percent of those recipients would be unable to participate in the program if petitioner's funds were not available in this connection petitioner argues that the term interruption simply means conducting the program in a different manner or degree rather than a complete cessation of the program petitioner also argues that the grant program is certainly substantial in relation to the adult day care program in this connection petitioner points out that of the individuals who were served in the adult daycare program in received grants petitioner also points out that the amount contributed in was dollar_figure not an unsubstantial sum finally petitioner argues that the factors for determining attentiveness which are enumerated in sec_1_509_a_-4 ad income_tax regs weigh heavily in its favor petitioner points out that it has made distributions to keswick for years and that such distributions provide percent of all grants according - - to petitioner this shows a great likelihood that the degree of attentiveness required by the regulation will be present petitioner also argues that keswick's correspondence shows its attentiveness to and reliance upon the supporting_organization lastly petitioner points out that under sec_6104 keswick is entitled to obtain a copy of petitioner's annual return which shows a detailed listing of all of petitioner's investments and its investment return respondent's position is that petitioner is not a supporting_organization because it has not shown that it has a relationship with keswick or any other publicly_supported_organization described by sec_509 b specifically respondent contends that petitioner is not operated in connection with keswick or any other publicly_supported_organization because petitioner does not meet the integral part test described by sec_1 a - 1i income_tax regs respondent agrees that petitioner's support is earmarked for a particular program or activity of keswick raising a question whether the exception for earmarked funds sec_1_509_a_-4 6b income_tax regs is applicable contrary to petitioner's contention respondent argues that petitioner has not made the showing required under sec_1 a ---4 b income_tax regs that keswick would be sufficiently attentive to the -- - operations of petitioner in order to avoid the interruption of the carrying on of a particular program or activity respondent's argument is premised on the assertion that there is no evidence other than petitioner's self-serving statements that there exists a separate adult daycare grant program according to respondent petitioner's funds are earmarked for keswick's adult daycare program not for any grant program respondent also argues that the adult daycare program is not a substantial activity for keswick but even if it were there is no evidence that the loss of petitioner's funds would cause keswick to interrupt or discontinue the adult daycare program to the contrary respondent states that for fiscal_year petitioner's support represented only dollar_figure percent of keswick's budget for the adult daycare center respondent also points out that during when the amount of cuddeback funds used to provide grants increased by dollar_figure an increase of more than percent over the amount used during the adult daycare program served fewer participants ie in and in and only additional individuals received grants respondent further argues that petitioner's support can be used and was used in for purposes other than the adult daycare program respondent concludes from these facts that the adult daycare program does not depend on petitioner's support and without such support - - the program would not be interrupted or discontinued respondent also argues on the basis of the examples set forth in sec_1 a --4 c income_tax regs that the term interruption in sec_1 a - 1i ob income_tax regs should be interpreted to mean discontinuance in effect respondent argues that a publicly_supported_organization will not be attentive to the operations of the supporting_organization unless the loss of support from that organization will cause the discontinuance of a particular program or activity rather than causing the program to be conducted in a different manner or degree the dispute between the parties in this case involves the question whether it is demonstrated in the administra- tive record that in order to avoid the interruption of the carrying on of a particular function or activity the beneficiary organization ie keswick will be sufficiently attentive to the operations of the support-- ing organization 1ie petitioner see sec_1 a - 1i b income_tax regs it also involves whether the particular program or activity for which the support is earmarked is a substantial program or activity see id while the parties agree that petitioner's support to keswick is earmarked they disagree about whether the support is earmarked for the adult daycare program or for a program to provide grants to needy participants in that - - program they also disagree about the meaning of the term interruption as used in the regulation finally they disagree about whether the adult daycare program or the grant program is a substantial program or activity of keswick as required by sec_1 a ---4 b income_tax regs on the basis of our review of the administrative record we do not believe that it has been demonstrated that keswick will be sufficiently attentive to petitioner's operations in order to avoid an interruption of either the adult daycare program or a program to provide grants to needy participants in that program furthermore while the daycare program with actual projected revenues of dollar_figure and direct and indirect_costs of dollar_figure in fiscal_year appears to be a substantial program there is not sufficient information in the administrative record to make the same finding about the grant program the information about keswick in the administrative record of this case is sketchy we know that keswick conducts a domiciliary nursing care program which is its primary program or activity and we know that it conducts a daycare program through its adult day services center the record provides little or no specific information about the domiciliary program such as how many individuals are served by the program what services are provided to participants in the program what revenues are realized o7 - by the program what its expenses are or any other information the information about keswick in the administrative record is focused on the adult day services program and the grants provided to needy participants however even here the information in the administrative record is sketchy for the administrative record shows that petitioner contributed dollar_figure to keswick and that dollar_figure was given to grant recipients from funds that petitioner had contributed for the record shows that petitioner contributed dollar_figure to keswick through date and that dollar_figure was given to grant recipients during the year from funds that petitioner had contributed we are told the number of participants in the adult day services program participants in and participants in and the number of such participants who received grants in and in significantly we are not given any revenue or cost information for those years for we are told that keswick charged dollar_figure per day for the services it provided to participants in the adult day services program but we are not told the amount of the charge for any other year for the years and the administrative record shows that petitioner contributed dollar_figure and dollar_figure to keswick respectively however the administrative record - - provides no other information concerning keswick's daycare program or grant program during either of those years for fiscal_year the administrative record contains certain financial information regarding the adult day services program and the cost of certain charity care that includes the funding received from the cuddeback trust significantly we are not given the number of participants in the program or the number of grant recipients during that year we are not told the amount that petitioner contributed to keswick or the amount of grants provided by petitioner's funds we are not even told the end of keswick's fiscal_year furthermore the financial information for fiscal_year regarding the daycare program shows that keswick received gross revenue of dollar_figure and incurred direct and indirect_costs of dollar_figure and that keswick's costs exceeded revenue by dollar_figure thus it appears that keswick's charges for the services that it provided to participants in the program were not sufficient to offset the costs incurred the financial information also suggests that if charity care of dollar_figure were removed then the excess of cost over revenue would increase to dollar_figure - the administrative record shows that keswick discounts the cost of its daycare program for certain needy individuals keswick refers to these discounts as grants and it refers to this grant program as charity care for example in keswick offered discounts of and percent of the full charge of the program dollar_figure per day thus in the value of the grant or discount of keswick's charge to each recipient ranged from dollar_figure to dollar_figure per day during that year participants received a 25-percent grant received a percent grant received a 50-percent grant and received a 60-percent grant for a total of grant recipients on an annual basis the value of the grant extended to one recipient in each grant category would be dollar_figure and the value of the grant for all recipients would be dollar_figure as shown below type of grant no of daily grant per annual grant annual grants percent recipients recipient at dollar_figure per recipient for all recipient sec_25 dollar_figure dollar_figure dollar_figure big_number big_number _7 big_number big_number total big_number big_number -- - the portion of the grants from petitioner's funds dollar_figure is small in relation to the value of the grants on an annual basis computed above the record does not provide the number of days each of the grant recipients participated in the program during but clearly it was much less than a full year at least on an overall basis with respect to the daycare program we are not told what services keswick provides to participants in the program or what costs keswick incurs in providing such services we are not given any information concerning the relationship between the domiciliary program and the daycare program such as whether the two programs use the same buildings or other facilities whether they share the same staff etc we know the number of participants in the daycare program in and viz and respectively but we do not know the number of days that they participated in the program the administrative record does not provide sufficient information to evaluate the financial impact of the daycare program on keswick with respect to the grant program the record does not explain how participants are made aware of the grant program and whether participants must apply to receive a grant the record does not explain how participants are selected to receive a grant other than the fact that each recipient must be a person who could not afford to pay the --- - full dollar_figure per day charge for our service similarly the record does not explain how recipients are selected for a particular grant category that is why one recipient receives a 25-percent grant and another receives a percent grant the record does not state whether participants are ever turned down for a grant or whether individuals may be denied grants in one category but awarded a smaller grant finally the record does not state keswick's out-of-pocket cost of providing such grants or discounts in short on the basis of the information provided in the administrative record we are unable to fully evaluate the financial impact on keswick of providing the grants to participants in the daycare program and we are unable to evaluate the impact on that program of the loss of the funds contributed by petitioner our difficulty in evaluating the impact of petitioner's funds is further complicated by the fact that the administrative record suggests that there are other funding sources for the grant program in describing how petitioner's funds are used to defray percent of each of the grants for keswick's letter states that the cuddeback funds are thus supplementing our existing grant program keswick's letter regarding the use of cuddeback funds in makes the same statement thus it appears that the grant program is not funded entirely by petitioner this is confirmed by keswick's letter of - - date which states that cuddeback funds have been used to assist veterans whose benefits for medical daycare have been exhausted they have been used as a ready source of funds to assist families until other funding sources could be obtained and they have been used as a supplement to other funding sources when those funds were not adequate furthermore the financial information for fy shows a budget for charity care of dollar_figure and actual projected charity care of dollar_figure according to keswick's letter those amounts include the funding received from the cuddeback trust but the letter does not further explain what those figures are the existence of other funding sources suggests that keswick's grant program may not depend on petitioner's contributions and it casts doubt on petitioner's assertion that of the total grants were supplied by petitioner's distribution as mentioned above petitioner's argument that keswick will be attentive to its operations is premised on the assertion that it provide sec_50 percent of the funds for all grants we do not believe that that assertion is established by the administrative record first there is no showing in the administrative record that percent of keswick's grants were made with funds from petitioner for or second even for we do not agree that the administrative record shows that percent of all grants given by keswick were made with - - petitioner's funds petitioner bases that assertion on keswick's letter which states that of the grants made in the first percent of each grant is covered by keswick and the remaining percent comes from cuddeback funds however none of keswick's letters states that petitioner provided percent of all grants given by keswick during the year or that petitioner provided percent of keswick's charity care for the year to the contrary as mentioned above keswick's letters state that it had other funding sources we do not know what other funding sources keswick had and we do not know the full extent of keswick's charity care therefore we cannot evaluate the relative importance of the funds provided by petitioner or whether the loss of petitioner's funds would cause an interruption of any kind in keswick's grant program moreover even if we were to accept petitioner's assertion that of the total grants were supplied by petitioner's distribution we question whether that would assure keswick's attentiveness keswick's financial information for fiscal_year shows that it sustained a loss from the daycare program of dollar_figure gross revenue of dollar_figure less direct and indirect_costs of dollar_figure thus it appears that the dollar_figure per day charge was well below the cost of the program and is an artificial measure of the importance of petitioner's support on the other hand if - -- the amount of grants provided from petitioner's funds during dollar_figure is compared to the loss it appears that petitioner's funds amount to only of the loss a level that does not assure attentiveness in addition we disagree with petitioner's argument that the grant program as funded by petitioner is substantial because percent of the daycare participants received cuddeback funds during petitioner computed this percentage by dividing the number of grant recipients for by the number of daycare participants for the year this percentage does not show the relative importance of such grants to the daycare program it fails to take into account the number of days each grant recipient participated in the daycare program and it treats all grant recipients equally whether they receive a or 60-percent grant finally we reject petitioner's contention that the factors contained in sec_1 a --4 d income_tax regs weigh heavily in its favor first as explained above due to the sketchiness of the information regarding other sources of funds for keswick's grant program we cannot conclude that the percentage of support from petitioner is sufficient to ensure keswick's attentiveness to avoid interruption of the grant program second we disagree with petitioner's suggestion that keswick's letters demonstrate its attentiveness to -- - petitioner finally we disagree with petitioner's suggestion that attentiveness is demonstrated by the fact that petitioner is required by sec_6104 to make available for inspection by any individual its annual tax_return and certain other information such as investment return anda listing of all investments in this case there is no evidence that keswick exercised actual attentiveness to petitioner's operations for the reasons discussed above we affirm respondent's determination that petitioner fails to satisfy the attentiveness prong of the integral part test of sec_1_509_a_-4 income_tax regs and that petitioner does not qualify to be excepted from private_foundation_status under sec_509 decision will be entered for respondent
